Exhibit 10.2

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of October 6, 2006, among INSIGHT MIDWEST, L.P., a
Delaware limited partnership (the “Parent”), INSIGHT MIDWEST HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), each of the subsidiaries of
the Borrower listed on Schedule I hereto (each such subsidiary, individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Parent and the Subsidiary Guarantors are sometimes referred to collectively
herein as the “Guarantors”), and THE BANK OF NEW YORK, as administrative agent
under the Credit Agreement referred to in the next paragraph acting on behalf of
the Secured Parties (as defined in such Credit Agreement).

Reference is made to the Credit Agreement, dated as of October 6, 2006, among
the Borrower, the Lenders party thereto, J.P. Morgan Securities Inc. and Bank of
America, N.A., as Co-Syndication Agents, Morgan Stanley Senior Funding, Inc.,
General Electric Capital Corporation, Wachovia Bank National, Association, and
The Royal Bank of Scotland PLC, as Co-Documentation Agents, The Bank of New
York, as Administrative Agent and J.P. Morgan Securities Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Runners (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein, and the term
“subsidiary”, shall have the meanings assigned to such terms in the Credit
Agreement.

The Lenders have agreed to make Loans to, and the Issuing Bank has agreed to
issue Letters of Credit for the account of, the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement.  The
Borrower is a wholly-owned subsidiary of the Parent, and each of the Subsidiary
Guarantors is a direct or indirect subsidiary of the Parent.  Each Guarantor
acknowledges that it will derive substantial benefit from the making of the
Loans and the issuance of the Letters of Credit.

Accordingly, the parties hereto agree as follows:


SECTION 1.                                            GUARANTEE; FRAUDULENT
TRANSFER, ETC.; CONTRIBUTION


(A)                                  EACH GUARANTOR UNCONDITIONALLY GUARANTEES,
JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT
MERELY AS A SURETY, THE OBLIGATIONS.  EACH GUARANTOR FURTHER AGREES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT THE OBLIGATIONS MAY BE EXTENDED
OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT FROM IT AND
THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY EXTENSION OR
RENEWAL OF ANY OBLIGATION.


(B)                                 ANYTHING IN THIS GUARANTEE AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, (I) THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR
HEREUNDER SHALL BE LIMITED TO A MAXIMUM AGGREGATE AMOUNT EQUAL TO THE GREATEST
AMOUNT THAT WOULD NOT RENDER SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS HEREUNDER
SUBJECT TO AVOIDANCE AS A FRAUDULENT TRANSFER, OBLIGATION OR CONVEYANCE UNDER
SECTION 548 OF TITLE 11 OF THE UNITED STATES CODE OR ANY PROVISIONS OF
APPLICABLE STATE LAW (COLLECTIVELY, THE “FRAUDULENT TRANSFER LAWS”), IN EACH
CASE AFTER GIVING EFFECT TO ALL OTHER LIABILITIES OF SUCH SUBSIDIARY GUARANTOR,
CONTINGENT OR OTHERWISE, THAT ARE RELEVANT UNDER THE FRAUDULENT TRANSFER LAWS
(SPECIFICALLY EXCLUDING, HOWEVER, ANY


--------------------------------------------------------------------------------





LIABILITIES OF SUCH SUBSIDIARY GUARANTOR (A) IN RESPECT OF INTERCOMPANY DEBT
OWED OR OWING TO THE PARENT OR AFFILIATES OF THE PARENT TO THE EXTENT THAT SUCH
DEBT WOULD BE DISCHARGED IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY SUCH
SUBSIDIARY GUARANTOR HEREUNDER AND (B) UNDER ANY GUARANTEE OF SENIOR UNSECURED
DEBT OR INDEBTEDNESS SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS, WHICH
GUARANTEE CONTAINS A LIMITATION AS TO MAXIMUM AMOUNT SIMILAR TO THAT SET FORTH
IN THIS CLAUSE (I), PURSUANT TO WHICH THE LIABILITY OF SUCH SUBSIDIARY GUARANTOR
HEREUNDER IS INCLUDED IN THE LIABILITIES TAKEN INTO ACCOUNT IN DETERMINING SUCH
MAXIMUM AMOUNT) AND AFTER GIVING EFFECT AS ASSETS TO THE VALUE (AS DETERMINED
UNDER THE APPLICABLE PROVISIONS OF THE FRAUDULENT TRANSFER LAWS) OF ANY RIGHTS
TO SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHTS OF SUCH
SUBSIDIARY GUARANTOR PURSUANT TO (I) APPLICABLE LAW OR (II) ANY AGREEMENT
PROVIDING FOR AN EQUITABLE ALLOCATION AMONG SUCH SUBSIDIARY GUARANTOR AND OTHER
AFFILIATES OF THE BORROWER OF OBLIGATIONS ARISING UNDER GUARANTEES BY SUCH
PARTIES (INCLUDING THE AGREEMENTS IN PARAGRAPH (C) OF THIS SECTION) AND (II) THE
PARENT EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNITY, EXONERATION,
CONTRIBUTION OR ANY OTHER CLAIM THAT IT MAY NOW OR HEREAFTER HAVE AGAINST THE
BORROWER, ANY OTHER LOAN PARTY, ANY OTHER GUARANTOR OR ANY OTHER PERSON DIRECTLY
OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS, OR AGAINST OR WITH RESPECT TO THE
PROPERTY OF THE BORROWER, SUCH OTHER LOAN PARTY, SUCH OTHER GUARANTOR OR SUCH
OTHER PERSON, ARISING FROM THE EXISTENCE OR PERFORMANCE HEREOF.


(C)                                  EACH SUBSIDIARY GUARANTOR (A “CONTRIBUTING
SUBSIDIARY GUARANTOR”) AGREES (SUBJECT TO THIS PARAGRAPH) THAT, IN THE EVENT A
PAYMENT SHALL BE MADE BY ANY OTHER SUBSIDIARY GUARANTOR HEREUNDER OR ASSETS OF
ANY OTHER SUBSIDIARY GUARANTOR SHALL BE SOLD PURSUANT TO ANY LOAN DOCUMENT TO
SATISFY A CLAIM OF ANY SECURED PARTY AND SUCH OTHER SUBSIDIARY GUARANTOR (THE
“CLAIMING SUBSIDIARY GUARANTOR”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED BY THE
BORROWER AS PROVIDED IN THIS PARAGRAPH, THE CONTRIBUTING SUBSIDIARY GUARANTOR
SHALL INDEMNIFY THE CLAIMING SUBSIDIARY GUARANTOR IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE
OF SUCH ASSETS, AS APPLICABLE, IN EACH CASE MULTIPLIED BY A FRACTION OF WHICH
THE NUMERATOR SHALL BE THE NET WORTH OF THE CONTRIBUTING SUBSIDIARY GUARANTOR ON
THE DATE HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE NET WORTH OF ALL THE
SUBSIDIARY GUARANTORS ON THE DATE HEREOF (OR, IN THE CASE OF ANY SUBSIDIARY
GUARANTOR BECOMING A PARTY HERETO PURSUANT TO SECTION 20, THE DATE OF THE
SUPPLEMENT HERETO EXECUTED AND DELIVERED BY SUCH SUBSIDIARY GUARANTOR).  ANY
CONTRIBUTING SUBSIDIARY GUARANTOR MAKING ANY PAYMENT TO A CLAIMING SUBSIDIARY
GUARANTOR PURSUANT TO THIS PARAGRAPH SHALL BE SUBROGATED TO THE RIGHTS OF SUCH
CLAIMING SUBSIDIARY GUARANTOR UNDER THIS PARAGRAPH TO THE EXTENT OF SUCH
PAYMENT.  NOTWITHSTANDING ANY PROVISION OF THIS PARAGRAPH TO THE CONTRARY, ALL
RIGHTS OF THE SUBSIDIARY GUARANTORS UNDER THIS PARAGRAPH AND ALL OTHER RIGHTS OF
INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR OTHERWISE SHALL
BE FULLY SUBORDINATED TO THE FINAL PAYMENT IN FULL OF THE OBLIGATIONS.  NO
FAILURE ON THE PART OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR TO MAKE THE
PAYMENTS REQUIRED BY THIS PARAGRAPH (OR ANY OTHER PAYMENTS REQUIRED UNDER
APPLICABLE LAW OR OTHERWISE) SHALL IN ANY RESPECT LIMIT THE OBLIGATIONS AND
LIABILITIES OF ANY SUBSIDIARY GUARANTOR WITH RESPECT TO ITS OBLIGATIONS UNDER
THIS PARAGRAPH, AND EACH SUBSIDIARY GUARANTOR SHALL REMAIN LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR UNDER THIS PARAGRAPH.


SECTION 2.                                            OBLIGATIONS NOT WAIVED

To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.  To the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be affected by (i)
the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of the Credit Agreement or
any other Loan Document, or otherwise or (ii) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any other Secured Party.


--------------------------------------------------------------------------------





SECTION 3.                                            SECURITY

Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under this
Guarantee Agreement pursuant to the Security Agreement and exchange, enforce,
waive and release any such security, (ii) apply such security and direct the
order or manner of sale thereof in accordance with the Loan Documents and (iii)
release or substitute any one or more endorsees, other Guarantors or other
obligors.


SECTION 4.                                            GUARANTEE OF PAYMENT

Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives, to the fullest
extent permitted by applicable law, any right to require that any resort be had
by the Administrative Agent or any other Secured Party to any of the security
held for payment of the Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Secured Party in
favor of the Borrower or any other person.


SECTION 5.                                            NO DISCHARGE OR
DIMINISHMENT OF GUARANTEE

To the fullest extent permitted by applicable law and except as otherwise
provided in Section 11, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the final payment in full of the Obligations), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
final payment in full of all the Obligations).


SECTION 6.                                            DEFENSES OF BORROWER
WAIVED

To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the final payment in full of the Obligations. 
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any Guarantor or exercise any other right or
remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and finally paid in full. 
Pursuant to applicable law, each Guarantor waives, to the fullest extent
permitted by applicable law, any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guarantor, as applicable, or
any security.


--------------------------------------------------------------------------------





SECTION 7.                                            AGREEMENT TO PAY

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent or such other Secured Party as designated thereby in
cash the amount of such unpaid Obligations.  Upon payment by any Guarantor of
any sums to the Administrative Agent or any Secured Party as provided above, all
rights of such Guarantor against the applicable Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise as a result of such payment shall in all respects be subordinate
and junior in right of payment to the prior final payment in full of the
Obligations.  If any amount shall erroneously be paid to any Guarantor or on
account of such subrogation, contribution, reimbursement, indemnity or similar
right in violation of this Agreement, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.


SECTION 8.                                            INFORMATION

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.


SECTION 9.                                            REPRESENTATIONS AND
WARRANTIES


(A)                                  EACH OF THE SUBSIDIARY GUARANTORS
REPRESENTS AND WARRANTS AS TO ITSELF THAT ALL REPRESENTATIONS AND WARRANTIES
RELATING TO IT CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT (I) TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE AND (II) THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” SHALL BE TRUE AND CORRECT IN ALL
RESPECTS).


(B)                                 THE PARENT REPRESENTS AND WARRANTS AS
FOLLOWS:


(I)                                     THE PARENT IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS ALL REQUISITE CORPORATE OR OTHER ORGANIZATIONAL POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN,
AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS
REQUIRED BY APPLICABLE LAW.


(II)                                  THE TRANSACTIONS TO BE ENTERED INTO BY THE
PARENT ARE WITHIN THE CORPORATE, PARTNERSHIP OR OTHER ANALOGOUS POWERS OF THE
PARENT TO THE EXTENT IT IS A PARTY THERETO AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE, PARTNERSHIP OR OTHER ANALOGOUS AND, IF REQUIRED, EQUITY
HOLDER ACTION.  EACH LOAN DOCUMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
PARENT TO THE EXTENT IT IS A PARTY THERETO AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION THEREOF, ENFORCEABLE AGAINST THE PARENT IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,


--------------------------------------------------------------------------------





REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY
PROCEEDINGS IN EQUITY OR AT LAW) AND THE IMPLIED COVENANTS OF GOOD FAITH AND
FAIR DEALING.


(III)                               THE TRANSACTIONS TO BE ENTERED INTO BY
PARENT (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING
WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT (A) SUCH AS
HAVE BEEN OR PRIOR TO OR CONCURRENTLY WITH THE CONSUMMATION OF THE TRANSACTIONS
WILL BE OBTAINED OR MADE AND ARE OR PRIOR TO OR CONCURRENTLY WITH THE
CONSUMMATION OF THE TRANSACTIONS WILL BE IN FULL FORCE AND EFFECT (EXCEPT SUCH
CONSENTS, APPROVALS, REGISTRATIONS OR FILINGS WHICH WILL BE REQUIRED AT THE
TIME, IF ANY, OF THE EXERCISE OF REMEDIES UNDER THE LOAN DOCUMENTS BY THE
ADMINISTRATIVE AGENT AND THE LENDERS), (B) NOTICES, IF ANY, REQUIRED TO BE FILED
WITH THE FCC OR ANY APPLICABLE PUC AFTER THE CONSUMMATION OF THE TRANSACTIONS
AND (C) CONSENTS, APPROVALS, REGISTRATIONS, FILINGS OR ACTIONS WHICH THE FAILURE
TO OBTAIN OR MAKE WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE
CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE PARENT OR ANY ORDER OF
ANY GOVERNMENTAL AUTHORITY (SUBJECT TO COMPLIANCE WITH ANY APPLICABLE LAW OR
REGULATION WHICH, UPON THE EXERCISE OF REMEDIES HEREUNDER BY THE ADMINISTRATIVE
AGENT AND THE LENDERS, REQUIRES FILING WITH OR APPROVAL OF A GOVERNMENTAL
AUTHORITY), EXCEPT IN THE CASE OF ANY SUCH APPLICABLE LAW OR REGULATION, FOR
SUCH VIOLATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY MATERIAL
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE PARENT OR ITS ASSETS,
OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE
PARENT, OR RESULT IN A DEFAULT UNDER EITHER THE 9¾% SENIOR NOTE INDENTURE OR THE
10½% SENIOR NOTE INDENTURE, EXCEPT FOR SUCH VIOLATIONS AND DEFAULTS THAT WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND (IV) WILL
NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE PARENT
(OTHER THAN LIENS PERMITTED BY SECTION 7.2 OF THE CREDIT AGREEMENT).


(IV)                              THE PARENT HAS GOOD TITLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL ITS REAL AND TANGIBLE PERSONAL PROPERTY, EXCEPT AS
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(V)                                 THE PARENT OWNS, OR IS ENTITLED TO USE, ALL
UNITED STATES TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND TRADE SECRETS
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE PARENT DOES NOT INFRINGE
UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH FAILURE TO OWN OR BE
ENTITLED TO USE OR INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(VI)                              THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY
OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE PARENT, THREATENED AGAINST OR AFFECTING THE PARENT (A) THAT
WOULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR (B) THAT RELATE TO
THE EXECUTION, DELIVERY, VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE
PERFORMANCE OF ANY OF THE TRANSACTIONS BY ANY OF THE PARTIES THERETO.


(VII)                           EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH
RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE PARENT (A)
HAS NOT FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR
COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (B) HAS NOT BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(C) HAS NOT RECEIVED WRITTEN NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR (D) DOES NOT KNOW OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY


--------------------------------------------------------------------------------





(VIII)                        THE PARENT IS IN COMPLIANCE WITH ALL LAWS,
REGULATIONS (INCLUDING THE COMMUNICATIONS ACT AND STATE LAW) AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY (INCLUDING THE FCC AND STATE PUCS) APPLICABLE TO IT OR
ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON
IT OR ITS PROPERTY, EXCEPT IN EACH CASE WHERE THE FAILURE TO DO SO, INDIVIDUALLY
OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


(IX)                                THE PARENT IS NOT AN “INVESTMENT COMPANY” AS
DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


(X)                                   THE PARENT HAS TIMELY FILED OR CAUSED TO
BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND HAS PAID OR
CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES
THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
THE PARENT HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES TO THE EXTENT REQUIRED
BY GAAP OR (B) TO THE EXTENT THAT THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(XI)                                NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR
WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $1,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


(XII)                             AS OF THE CLOSING DATE, THE PARENT HAS
DISCLOSED TO THE CREDIT PARTIES ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR
OTHER RESTRICTIONS TO WHICH IT IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT,
THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION (OTHER THAN THE PROJECTIONS, BUDGETS OR OTHER
ESTIMATES, OR INFORMATION OF A GENERAL ECONOMIC OR INDUSTRY NATURE CONCERNING
ANY HOLDING COMPANY, PARENT, THE BORROWER, OR ANY SUBSIDIARY) FURNISHED BY OR ON
BEHALF OF THE PARENT TO ANY CREDIT PARTY IN CONNECTION WITH THE NEGOTIATION OF
THE LOAN DOCUMENTS OR DELIVERED THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING,
PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE PARENT
REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME THEY WERE MADE, IT BEING
UNDERSTOOD THAT PROJECTIONS BY THEIR NATURE ARE UNCERTAIN AND NO ASSURANCE IS
BEING GIVEN THAT THE RESULTS REFLECTED IN SUCH PROJECTED FINANCIAL INFORMATION
WILL BE ACHIEVED.


(XIII)                          EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT AS
WOULD NOT BE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, (A) THERE
ARE NO STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT PENDING OR, TO THE
KNOWLEDGE OF THE PARENT, THREATENED, (B) THE HOURS WORKED BY AND PAYMENTS MADE
TO EMPLOYEES OF THE PARENT HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT OR ANY OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW
DEALING WITH SUCH MATTERS, EXCEPT WHERE ANY SUCH VIOLATIONS, INDIVIDUALLY AND IN
THE AGGREGATE, WOULD NOT BE REASONABLY LIKELY TO


--------------------------------------------------------------------------------





RESULT IN A MATERIAL ADVERSE EFFECT, (C) ALL MATERIAL PAYMENTS DUE FROM THE
PARENT, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST THE PARENT, ON ACCOUNT OF
WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN
PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE PARENT AND (D) THE
CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION
OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE
BARGAINING AGREEMENT TO WHICH THE PARENT IS BOUND.


(XIV)                         IMMEDIATELY AFTER THE CONSUMMATION OF EACH
TRANSACTION ON THE CLOSING DATE (ASSUMING THE REDEMPTION HAS OCCURRED ON THE
CLOSING DATE), (A) THE FAIR VALUE OF THE ASSETS OF THE PARENT, TAKEN AS A WHOLE,
AT A FAIR VALUATION, WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, (B) THE PRESENT FAIR SALABLE VALUE OF THE PROPERTY OF
THE PARENT TAKEN AS A WHOLE, WILL BE GREATER THAN THE AMOUNT THAT WILL BE
REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED, (C) THE PARENT WILL BE ABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED AND (D) THE PARENT WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS
ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED
FOLLOWING SUCH DATE.


(XV)                            THE PARENT IS NOT ENGAGED PRINCIPALLY, OR AS ONE
OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE
OF BUYING OR CARRYING MARGIN STOCK.


SECTION 10.                                      COVENANTS OF THE PARENT

The Parent (a) owns directly, beneficially and of record, 100% of the issued and
outstanding equity securities of the Borrower, provided, however, that the
Parent may transfer such securities in a transaction permitted under the Credit
Agreement, (b) will not create, incur, assume or permit to exist any consensual
Lien on such equity securities other than Liens created under the Loan Documents
or permitted by Section 7.2(h) of the Credit Agreement and (c) will not amend,
modify or waive any of its rights under the Partnership Agreement, other than
amendments, modifications or waivers that would not reasonably be expected to
adversely affect the Credit Parties in any material respect; provided, however,
that the provisions of this Section 10(c) shall not apply to any amendment,
modification or waiver of any provision of the Partnership Agreement in
connection with or in contemplation of the Exit Event permitted by Section 7.14
of the Credit Agreement.  The Parent shall deliver or cause to be delivered to
the Administrative Agent for further delivery to each Lender a copy of an
amendment, modification or waiver referred to in clause (c) above promptly after
the execution and delivery thereof.


SECTION 11.                                      TERMINATION

The guarantees made hereunder (a) shall terminate, all without delivery of any
instrument or performance of any act by any party upon the earliest to occur of
(i) with respect to each Guarantor, when all the Obligations have been finally
paid in full and the Issuing Bank and the Lenders have no further commitment to
lend or otherwise extend credit under the Credit Agreement, (ii) with respect to
any Guarantor, when all the Equity Interests of such Guarantor shall be sold,
transferred or otherwise disposed of (to a Person other than the Borrower or
another Guarantor) in a transaction permitted by the Credit Agreement and (iii)
with respect to a Subsidiary Guarantor, when such Subsidiary Guarantor shall be
designated an “Immaterial Subsidiary” in accordance with the Credit Agreement
and (b)shall, in the case of clause (i) continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Secured Party or
any Guarantor upon the bankruptcy or reorganization of any Loan Party or
otherwise.  At the request and sole expense of the Borrower or any Guarantor,
following any termination pursuant to this Section 11 the Administrative Agent


--------------------------------------------------------------------------------




shall execute and deliver to the Borrower or such Guarantor all releases or
other documents reasonably necessary or desirable to evidence such termination.


SECTION 12.                                      BINDING EFFECT; SEVERAL
AGREEMENT; ASSIGNMENTS

Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns.  This Guarantee
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Guarantor shall have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void), except
as expressly contemplated by this Guarantee Agreement or the other Loan
Documents.  If any of the equity interests in any Subsidiary Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Loan Documents and, immediately after giving effect thereto, such Subsidiary
Guarantor shall no longer be a Subsidiary, then the obligations of such
Subsidiary Guarantor under this Guarantee Agreement shall be automatically
released.  This Guarantee Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.


SECTION 13.                                      WAIVERS; AMENDMENT


(A)                                  NO FAILURE OR DELAY OF THE ADMINISTRATIVE
AGENT IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER
AND OF THE OTHER SECURED PARTIES UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. 
NO WAIVER OF ANY PROVISION OF THIS GUARANTEE AGREEMENT OR CONSENT TO ANY
DEPARTURE BY ANY GUARANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE
FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON ANY GUARANTOR IN ANY CASE SHALL ENTITLE
SUCH GUARANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


(B)                                 NEITHER THIS GUARANTEE AGREEMENT NOR ANY
PROVISION HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN
AGREEMENT ENTERED INTO BY, BETWEEN OR AMONG THE ADMINISTRATIVE AGENT AND THE
GUARANTOR OR GUARANTORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR
MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT REQUIRED IN ACCORDANCE WITH
SECTION 10.2 OF THE CREDIT AGREEMENT.


SECTION 14.                                      GOVERNING LAW; WAIVER OF JURY
TRIAL

THIS GUARANTEE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


--------------------------------------------------------------------------------




EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


SECTION 15.                                      NOTICES

All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.  All communications and
notices hereunder to a Guarantor shall be given to it at its address set forth
on Schedule I hereto, with a copy to the Borrower.


SECTION 16.                                      SURVIVAL OF AGREEMENT;
SEVERABILITY


(A)                                  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE GUARANTORS HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS
GUARANTEE AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF ANY LOAN DOCUMENT, AND THE MAKING OF ANY
LOANS AND THE ISSUANCE OF ANY LETTER OF CREDIT, REGARDLESS OF ANY INVESTIGATION
MADE BY THE SECURED PARTIES OR ON THEIR BEHALF, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL THIS GUARANTEE AGREEMENT SHALL TERMINATE.


(B)                                 IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS GUARANTEE AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND
THEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING
UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN
ANY OTHER JURISDICTION).


SECTION 17.                                      COUNTERPARTS

This Guarantee Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract (subject to Section 12), and shall become effective as provided in
Section 12.  Delivery of an executed counterpart of this Guarantee Agreement by
facsimile transmission or electronic photocopy (i.e., “pdf”) shall be as
effective as delivery of a manually executed counterpart of this Guarantee
Agreement.


SECTION 18.                                      RULES OF INTERPRETATION

The rules of interpretation specified in Sections 1.2, 1.3 and 1.4 of the Credit
Agreement shall be applicable to this Guarantee Agreement.


SECTION 19.                                      SUBMISSION TO JURISDICTION;
CONSENT TO SERVICE OF PROCESS


(A)                                  EACH PARTY TO THIS GUARANTEE AGREEMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF.


--------------------------------------------------------------------------------





(B)                                 EACH PARTY TO THIS GUARANTEE AGREEMENT
CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME.


(C)                                  EACH PARTY TO THIS GUARANTEE AGREEMENT
AGREES TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 10.10(C) OF
THE CREDIT AGREEMENT.  NOTHING IN THIS GUARANTEE AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS GUARANTEE AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


(D)                                 EACH PARTY TO THIS GUARANTEE AGREEMENT
AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.


(E)                                  EACH PARTY TO THIS GUARANTEE AGREEMENT
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


SECTION 20.                                      ADDITIONAL GUARANTORS

Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary or Holding Company (as defined in the Credit Agreement) of an
instrument in substantially the form of Annex I (a “Supplement”), such
Subsidiary or Holding Company shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein.  The execution
and delivery of any such Supplement shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee Agreement.


SECTION 21.                                      RIGHT OF SETOFF

If an Event of Default under Section 8(a) or (f) of the Credit Agreement shall
have occurred and be continuing, each Secured Party is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by it to or for the credit or the account of any Guarantor against any of and
all the obligations of such Guarantor now or hereafter existing under this
Guarantee Agreement held by it, irrespective of whether or not it shall have
made any demand under this Guarantee Agreement and although such obligations may
be unmatured.  Each Secured Party agrees to notify each Guarantor and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of setoff) that
it may have.


SECTION 22.                                      HEADINGS

Section headings used herein are for convenience of reference only, are not part
of this Guarantee Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Guarantee Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

INSIGHT MIDWEST, L.P.

 

By:

Insight Communications Company, L.P.,

 

 

its sole general partner

 

 

 

 

 

 

By:

Insight Communications Company, Inc.,

 

 

its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

COAXIAL COMMUNICATIONS OF CENTRAL
OHIO, INC.

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

 

INSIGHT COMMUNICATIONS OF CENTRAL
OHIO, LLC

 

 

 

By:

Insight Communications Company, L.P., its
managing member

 

 

 

 

By:

Insight Communications Company, Inc.,

 

 

its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 



INSIGHT PHONE OF OHIO, LLC

 

 

 

By:

Insight Communications of Central Ohio,
LLC, its sole member

 

 

 

 

By:

Insight Communications Company, L.P., its
manager

 

 

 

 

By:

Insight Communications Company, Inc., its
sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------




 

INSIGHT COMMUNICATIONS MIDWEST, LLC

 

 

 

By:

Insight Midwest Holdings, LLC, is sole
member

 

 

 

 

By:

Insight Midwest, L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P.,
its sole general partner

 

 

 

 

By:

Insight Communications Company, Inc.,
its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 



INSIGHT PHONE OF ILLINOIS, LLC

 

 

 

By:

Insight Communications Midwest, LLC, its
sole member

 

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
member

 

 

 

 

By:

Insight Midwest, L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P., its
sole member

 

 

 

 

By:

Insight Communications Company, Inc., its
sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

2


--------------------------------------------------------------------------------




 

INSIGHT PHONE OF INDIANA, LLC

 

 

 

By:

Insight Communications Midwest, LLC, its
sole member

 

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
member

 

 

 

 

By:

Insight Midwest, L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P., its
sole general partner

 

 

 

 

By:

Insight Communications Company, Inc., its
sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 



INSIGHT COMMUNICATIONS OF
KENTUCKY, L.P.

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
general partner

 

 

 

 

By:

Insight Midwest L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P.,
its sole general partner

 

 

 

 

By:

Insight Communications Company, Inc.,
its sole general partner

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

3


--------------------------------------------------------------------------------




 

INSIGHT KENTUCKY PARTNERS I, L.P.

 

 

 

By:

Insight Communications of Kentucky, L.P.,
its sole general partner

 

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
general partner

 

 

 

 

By:

Insight Midwest L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P.,
its sole general partner

 

 

 

 

By:

Insight Communications Company, Inc.,
its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 



INSIGHT KENTUCKY PARTNERS II, L.P.

 

 

 

By:

Insight Kentucky Partners I, L.P., its sole
general partner

 

 

 

 

By:

Insight Communications of Kentucky, L.P. its
sole general partner

 

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
general partner

 

 

 

 

By:

Insight Midwest L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P.,
its sole general partner

 

 

 

 

By:

Insight Communications Company, Inc.,
its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

4


--------------------------------------------------------------------------------




 

INSIGHT PHONE OF KENTUCKY, LLC

 

 

 

By:

Insight Kentucky Partners II, L.P., its sole
member

 

 

 

 

By:

Insight Kentucky Partners I, L.P., its sole
general partner

 

 

 

 

By:

Insight Communications of Kentucky, L.P.,
its sole general partner

 

 

 

 

By:

Insight Midwest Holdings, LLC, its sole
general partner

 

 

 

 

By:

Insight Midwest L.P., its sole member

 

 

 

 

By:

Insight Communications Company, L.P.,
its sole general partner

 

 

 

 

By:

Insight Communications Company, Inc.,
its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

5


--------------------------------------------------------------------------------


INSIGHT MIDWEST HOLDINGS, LLC
GUARANTEE AGREEMENT

THE BANK OF NEW YORK, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Stephen M. Nettler

 

 

Name:

Stephen M. Nettler

 

Title:

Managing Director


--------------------------------------------------------------------------------




SCHEDULE 1 TO THE GUARANTEE AGREEMENT

GUARANTORS

Guarantors
Insight Midwest, L.P.
Coaxial Communications of Central Ohio, Inc.
Insight Communications of Central Ohio, LLC
Insight Phone of Ohio, LLC
Insight Communications Midwest, LLC
Insight Phone of Illinois, LLC
Insight Phone of Indiana, LLC
Insight Communications of Kentucky, L.P.
Insight Kentucky Partners I, L.P.
Insight Kentucky Partners II, L.P.
Insight Phone of Kentucky, LLC

Address Notices For All Guarantors
810 Seventh Avenue
New York, NY 10019
Attn:  John Abbot


--------------------------------------------------------------------------------


ANNEX 1 TO THE GUARANTEE AGREEMENT

FORM OF SUPPLEMENT

SUPPLEMENT NO.     , dated as of                       , to the GUARANTEE
AGREEMENT, dated as of October 6, 2006, among INSIGHT MIDWEST, L.P., a Delaware
limited partnership (the “Parent”), INSIGHT MIDWEST HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), each of the subsidiaries of the
Borrower listed on the Schedule I thereto and THE BANK OF NEW YORK, as
administrative agent under the Credit Agreement referred to in the next
paragraph (as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”).

Reference is made to the Credit Agreement, dated as of October 6, 2006, among
the Borrower, the Lenders party thereto, J.P. Morgan Securities Inc. and Bank of
America, N.A., as Co-Syndication Agents, Morgan Stanley Senior Funding, Inc.,
General Electric Capital Corporation, Wachovia Bank National, Association, and
The Royal Bank of Scotland PLC, as Co-Documentation Agents, The Bank of New
York, as Administrative Agent and J.P. Morgan Securities Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Runners (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein, and the term
“subsidiary”, shall have the meanings assigned to such terms in the Credit
Agreement and the Guarantee Agreement.

A.            The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit.  Section 20 of the Guarantee Agreement provides that additional
Subsidiaries or Holding Companies may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in substantially the form
of this Supplement.  The undersigned Subsidiary or Holding Company (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become the Parent or a Subsidiary Guarantor, as
applicable, under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

Section 1.               In accordance with Section 20 of the Guarantee
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor, and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder,  (b) if the New Guarantor is a Subsidiary Guarantor, represents and
warrants that the representations and warranties made by it as a Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (except (i) to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) and (c) if the New Guarantor is a Holding Company that holds directly,
beneficially and of record 100% of the issued and outstanding equity securities
of the Borrower, represents and warrants that the representations and warranties
made by the Parent thereunder are true and correct in all material respects as
of the date hereof as if made by such Holding Company (except (i) to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (ii) that any representation and
warranty that is qualified as to “materiality” or “Material Adverse


--------------------------------------------------------------------------------




Effect” shall be true and correct in all respects).  Each reference to a
“Subsidiary Guarantor” or “Parent” in the ‘Guarantee Agreement shall be deemed
to include the New Guarantor, if applicable.  The Guarantee Agreement is hereby
incorporated herein by reference.

Section 2.               The New Guarantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditor’s rights generally and to general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.

Section 3.               This Supplement may be executed in counterparts (and by
each party hereto on a different counterpart), each of which shall constitute an
original, but both of which, when taken together, shall constitute but one
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent.  Delivery
of an executed counterpart of this Supplement by facsimile transmission or
electronic photocopy (i.e., “pdf”) shall be as effective as delivery of a
manually executed counterpart of this Supplement.

Section 4.               Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.

Section 5.               THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6.               In the event any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.               All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guarantee Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

Section 8.               The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, disbursements and other
charges of counsel for the Administrative Agent to the extent provided in the
Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement No.      to the Guarantee Agreement as of the day and
year first above written.

 

[NEW GUARANTOR)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone No.:

(  )

 

Facsimile No.:

(  )

 

 

 

 

 

THE BANK OF NEW YORK, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------